         Case 6:20-cv-00879-ADA Document 26-2 Filed 05/24/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


                                    )
PROXENSE, LLC                       )
                                    )                Civil Action No.: 6:20-cv-879 (ADA)
                  Plaintiff,        )
                                    )                Jury Trial Requested
v.                                  )
                                    )
TARGET CORPORATION                  )
                                    )
                  Defendant.        )
___________________________________ )



                       DECLARATION OF RICHARD MCCAULLEY


I, Richard McCaulley, subject to the laws concerning perjury, hereby submit this Declaration

pursuant to 28 U.S.C. § 1746 and state as follows:


   1) My name is Richard McCaulley. I am over 18 years of age, of sound mind, and

competent in all respects to make this Declaration. I have personal knowledge, or knowledge

based on my review of records that are within my custody and control, of all the matters stated

herein, and they are all true and correct.

   2) I am one of the attorneys representing Plaintiff, Proxense, LLC, in the above-referenced

matter. During the course of litigation in the above-referenced matter, I obtained and discovered

information in connection with this lawsuit. Accordingly, I have learned of and became aware of

the following documents in my role as counsel for Plaintiff in the above-referenced matter.

   3) Attached hereto as Exhibit 1 is a true and correct copy of United States Patent Number

10,455,533.


                                                1
        Case 6:20-cv-00879-ADA Document 26-2 Filed 05/24/21 Page 2 of 2




   4) Attached hereto as Exhibit 2 is a true and correct copy of Target-Proxense-PA_0011064-

065 as provided by counsel for Defendant, Target Corp.

   5) Attached hereto as Exhibit 3 is a true and correct portion of Defendant Target’s Invalidity

Contentions.

   6) I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on the 24th day of May,

2021, in Reno, Nevada.




                                            /s/ Richard McCaulley


                                            Richard McCaulley




                                                2
